Citation Nr: 0616655	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-22 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased initial evaluation for an eye 
disability, evaluated as 10 percent disabling from August 6, 
1991, 20 percent disabling from April 16, 1999, 30 percent 
disabling from May 9, 1999, 60 percent disabling from July 
19, 1999, and 80 percent disabling from January 17, 2002.  

2.  Entitlement to an increased initial evaluation for 
chronic fatigue, evaluated as 20 percent disabling from 
November 29, 1994 and 60 percent disabling from July 27, 
1999.  

3.  Entitlement to an effective date earlier than October 15, 
1998 for the grant of a 50 percent evaluation for depression.  


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, continued a 10 
percent evaluation for uveitis and granted service connection 
for visual acuity loss related to a history of uveitis, 
scarring, cataracts, papillary block glaucoma, iritis, 
retrobulbar neuritis, retinal vasculitis, and optic neuritis, 
with a noncompensable evaluation effective May 15, 1998, a 10 
percent evaluation effective April 16, 1999, and a 20 percent 
evaluation effective July 19, 1999.  This rating decision 
also granted service connection for depression and fatigue, 
evaluated as noncompensable, effective August 6, 1991, and 50 
percent disabling, effective October 15, 1998.  

In February 2001 the veteran testified before the undersigned 
at a hearing held at the Board.  A transcript of that hearing 
is of record.  In May 2001 the Board granted a separate 
evaluation for chronic fatigue and remanded the issues of an 
increased initial evaluation for an eye disability and an 
earlier effective date for the 50 percent evaluation for 
depression for further development.  

In an October 2001 rating decision the RO granted a 
noncompensable evaluation for chronic fatigue, effective 
October 27, 2001.  In a November 2001 rating decision the RO 
assigned a 20 percent evaluation for chronic fatigue from 
November 29, 1994 and a 60 percent evaluation from July 27, 
1999.  

A May 2002 rating decision evaluated the veteran's eye 
disability as 10 percent disabling from August 6, 1991, 20 
percent disabling from April 16, 1999, 30 percent disabling 
from May 9, 1999, 60 percent disabling from July 19, 1999, 
and 80 percent disabling from January 17, 2002. 

In July 2004 the veteran again testified before the 
undersigned at a hearing at the Board.  A transcript of that 
hearing is also of record.

In September 2004 the Board granted the veteran's motion to 
have her case advanced on its docket.  

In October 2004 the Board remanded the issues listed above 
for further development.  That development has been 
completed.  The Board also remanded the issue of entitlement 
to waiver of overpayment of $11,172 in compensation.  In 
December 2004 the RO granted a waiver of this overpayment.  
This constitutes a full grant of the benefit sought and this 
issue is no longer for appellate consideration.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Philadelphia RO, 
which has certified the case for appellate review.  


FINDINGS OF FACT

1.  Prior to April 16, 1999 the veteran's eye disability was 
manifested by recurrent uveitis requiring steroid injections 
and eyedrops with visual acuity of no worse than 20/40 in the 
right eye and 20/30 in the left eye.  

2.  From April 16, 1999 to May 8, 1999 the veteran's eye 
disability was manifested by uveitis, pupillary block 
glaucoma requiring iridotomy, and visual acuity of no worse 
than 20/80 in the right eye and 20/25 in the left eye.  

3.  From May 9, 1999 to June 27, 1999 the veteran's eye 
disability was manifested by chronic uveitis, uveitic 
glaucoma, and posterior subcapsular cataract, with visual 
acuity of  no worse than 20/200 and 20/40.  

4.  Since June 28, 1999 the veteran's eye disability has been 
manifested by inflammatory glaucoma requiring eyedrops and 
steroid injections and resulting in flare-ups lasting 1 or 2 
months and occurring several times a year.  

5.  Prior to July 27, 1999 the veteran's chronic fatigue was 
manifested by tiredness, shortness of breath, weakness, and 
required supplemental oxygen, however she was able to 
maintain employment and attend classes.  

6.  Since July 27, 1999 the veteran's chronic fatigue has 
required at least 12 weeks of leave from work in 1999 and at 
least 30 days of leave in 2000, but she was able to continue 
her educational pursuits.  There is no evidence that the 
veteran's routine daily activities have been almost 
completely restricted or that she has been precluded from 
self-care.  

7.  The veteran's claim for service connection for depression 
was received at the RO on October 15, 1998.  There is no 
evidence of an earlier claim related to depression or of a 
factually ascertainable increase in the severity of the 
veteran's depression to a level approximating considerable 
industrial or social impairment or occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's eye disability prior 
to April 16, 1999 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6000 (2005).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's eye disability from April 16, 1999 
to May 8, 1999 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, Diagnostic Codes 6000, 
6079 (2005).   

3.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's eye disability from May 9, 1999 to 
June 27, 1999 have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.25, 4.83, 4.83a, 4.84a, Diagnostic Codes 6000, 
6077.  

4.  The schedular criteria for a 100 percent evaluation of 
the veteran's eye disability have been met since June 28, 
1999.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic Code 
6012.  

5.  The schedular criteria for an initial evaluation in 
excess of 20 percent for chronic fatigue prior to July 27, 
1999 and in excess of 60 percent since that date have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (2005).  

6.  The criteria for an effective date earlier than October 
15, 1998 for the grant of a 50 percent evaluation for 
depression have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.130, 
4.132, Diagnostic Codes 9405, 9434 (1996 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A November 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to establish 
entitlement to increased evaluations of her service connected 
disabilities.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the November 
2004 VCAA letter stated, "Please provide us with any 
evidence and/or information you may have pertaining to your 
appeal."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The RO 
issued a supplemental statement of the case that 
readjudicated the claims after issuance of the VCAA letter.  
Therefore, the timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Thus, while the 
veteran has not specifically been provided notice as to what 
evidence and information is required to grant an earlier 
effective date for the 50 percent evaluation for depression, 
the veteran is not prejudiced as section 5013(a) notice is no 
longer required in regard to this claim.  Dingess v. 
Nicholson, slip op. at 15.  

Further, the veteran's testimony at her July 2004 Central 
Office hearing reflects that she had actual notice that 
entitlement to an effective date earlier than October 15, 
1998 would require evidence of a claim filed prior to that 
date.  In addition, at this hearing the veteran stated that 
she wanted to waive the right to have any of her claims 
remanded back to the RO for specific notice as to the 
information and evidence required to grant the benefits 
sought.  

In addition, while the veteran was not provided with notice 
on the effective date elements of her claims for increased 
initial evaluations, the purpose section 5103(a) notice is 
intended to serve has been fulfilled and further notice as to 
the effective dates is not required.  

The Board finds all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  No other relevant records have been identified.  
In addition, the veteran was afforded VA examinations to 
evaluate her disabilities in September 1991, November 1993, 
September 1996, July and September 1999, August 2001, January 
2002, and April and August 2005.  Although the veteran argued 
in January 2002 that her VA eye examinations were inadequate, 
the Board finds that the examinations contain the necessary 
findings to evaluate the veteran's disability and that any 
inadequacies were remedied by the April and August 2005 VA 
examinations.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Eye Disability

Despite the higher evaluations established throughout the 
appeal period, the veteran has not been awarded the highest 
possible evaluation.  As a result, she is presumed to be 
seeking the maximum possible evaluation and her claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Service medical records reflect treatment for eye conditions 
secondary to sarcoidosis.  The Board notes that the veteran 
is service connected for sarcoidosis with a 100 percent 
evaluation effective August 6, 1991.  A Medical Board report 
from January 1991 noted that the veteran had been diagnosed 
with retrobulbar neuritis, iritis, and recurrent uveitis of 
both eyes.  Enlargement of the physiologic blind spot of both 
visual fields was also noted.  The Medical Board noted that 
the veteran had undergone two courses of steroids for control 
of her ocular sarcoid symptoms and was, at the time of 
examination, on a tapered dose of Prednisone as her symptoms 
were unresponsive to topical steroid use.  

The veteran's eye disability has been evaluated under 
Diagnostic Code 6080-6000.  Diagnostic Code 6000 rates 
uveitis as a disease of the eye and provides evaluations from 
10 to 100 percent on the basis of impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuation of active pathology.  A minimum 
evaluation of 10 percent is to be assigned during active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6000.  

Diagnostic Code 6080 evaluates loss of field of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6080.  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  38 C.F.R. § 4.76.  

The extent of visual field contraction in each eye is 
determined by recording the extent of the remaining visual 
field in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine the total degrees lost. This is 
subtracted from 500.  The difference represents the total 
remaining degrees of visual field.  The difference divided by 
8 represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a.  

According to Table III, the normal visual field extent at the 
8 principal meridians, in degrees, is:  temporally, 85; down 
temporally, 85; down, 65; down nasally, 50; nasally, 60; up 
nasally, 55; up, 45; up temporally, 55.  The total visual 
field is 500 degrees.  38 C.F.R. § 4.76a, Table III.  

Diagnostic Code 6080 evaluates bilateral concentric 
contraction of the visual field to 60 degrees but not to 45 
degrees as 20 percent disabling or as equivalent to visual 
acuity of 20/50.  Bilateral concentric contraction to 45 
degrees but not to 30 degrees is evaluated as 30 percent 
disabling or as equivalent to visual acuity of 20/70.  
Bilateral concentric contraction to 30 degrees but not to 15 
degrees is evaluated as 50 percent disabling or as equivalent 
to visual acuity of 20/100.  Bilateral concentric contraction 
to 15 degrees but not to 5 degrees is evaluated as 70 percent 
disabling or as equivalent to visual acuity of 20/200.  
Bilateral concentric contraction to 5 degrees is evaluated as 
100 percent disabling or as equivalent to visual acuity of 
5/200.  Bilateral loss of the nasal half of the visual field 
is evaluated as 20 percent disabling or as equivalent to 
visual acuity of 20/50 while bilateral loss of the temporal 
half of the visual field is evaluated as 30 percent disabling 
or as equivalent to visual acuity of 20/70.  38 C.F.R. 
§ 4.34a, Diagnostic Code 6080.  

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of the rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  

The rating schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the rating for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at this latter step or 
distance.  For example, a person who can read at 20/100 but 
cannot at 20/70 should be rated as seeing at 20/100.  38 
C.F.R. § 4.83.

Evaluation of Eye Disability Prior to April 16, 1999

The veteran's eye disability is evaluated as 10 percent 
disabling from August 6, 1991 to April 15, 1999 under 
Diagnostic Code 6080-6000.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6000, 6080 (2005).  

The veteran underwent a VA examination in September 1991 at 
which time she complained of eye pain with occasional 
redness.  Vision was 20/20 in both eyes and the diagnosis was 
sarcoidosis with uveitis in each eye.  

A December 1991 letter from Dr. M. at the Naval Hospital in 
Oak Harbor, Washington noted that the veteran experienced 
persistent and relapsing uveitis with retrobulbar neuritis, 
status post multiple steroid injections.  

Periodic physical examination conducted at the Bremerton 
Naval Hospital in February 1993 continued the diagnosis of 
sarcoidosis with multiple organ involvement including 
retrobulbar neuritis, uveitis, iritis, and recurrent 
exacerbations requiring steroid treatment.  

At VA examination in November 1993 the veteran reported 
recurrent episodes of uveitis, but stated that her vision was 
not giving her particular problems, although she experienced 
occasional "blind spots."  There was some scarring along 
the inner margins of both irises secondary to recurrent 
uveitis, but the ear, nose, and throat examination was 
otherwise unremarkable.  The assessment was recurrent uveitis 
at least every couple of months for which she used eye drops.  

Periodic physical examination in October 1994 again continued 
the diagnosis of sarcoidosis with multiple organ involvement 
including retrobulbar neuritis, uveitis, iritis, and 
recurrent exacerbations requiring steroid treatment and noted 
that the veteran had been experiencing ongoing eye infections 
and was being treated in an attempt to minimize scarring.  

Periodic physical examination at Bremerton Naval Hospital in 
April 1996 noted complaints of continuous eye infections, 
which were currently at a tolerable level.  

On VA examination in September 1996 the examiner noted 
synechiae from recurrent uveitis, but the ear, nose, and 
throat examination was otherwise unremarkable.  The 
assessment was sarcoidosis since 1989 with recurrent uveitis 
and pulmonary involvement requiring chronic prednisone as 
well Pred Forte eyedrops.  The veteran did have synechiae and 
scarring from the chronic uveitis.  

VA outpatient treatment records from May to December 1998 
reflect treatment for chronic uveitis, with visual acuity of 
20/25+1 in the right eye and 20/20-2 in the left eye in May 
and 20/25 in both eyes in October.  

In June 1998 the veteran received emergency treatment at the 
University of Washington Medical Center (UWMC) for bilateral 
eye pain with visual acuity of 20/30 in the left eye and 
20/40 in the right eye.  

The medical evidence does not demonstrate that the veteran's 
eye disability warrants an evaluation in excess of 10 percent 
prior to April 16, 1999.  None of the treatment records 
include measurement of field of vision, thus, the eye 
disability cannot be rated under Diagnostic Code 6080 during 
this period.  The highest impairment of visual acuity during 
this period is that from June 1998, however, Table V provides 
a noncompensable evaluation of visual acuity of 20/40 in each 
eye.  As the veteran's visual acuity was not demonstrated to 
a level worse than 20/40 in either eye during this period, 
entitlement to an evaluation in excess of 10 percent on the 
basis of impaired visual acuity is not warranted.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6000, Table V.  

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, congestive or 
inflammatory glaucoma, malignant new growths of the eyeball, 
active chronic trachomatous conjunctivitis, bilateral 
ectropion, bilateral entropion, bilateral lagophthalmos, 
bilateral epiphora, aphakia, and paralysis of accommodation, 
however, none of these conditions have been demonstrated in 
the record and, thus, a higher evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 
6014, 6017, 6020, 6021, 6022, 6025, 6029, 6030.  

In the absence of medical evidence demonstrating more severe 
impairment of visual acuity, or measurements of field of 
vision in accordance with 38 C.F.R. § 4.76, the veteran's eye 
disability warrants a minimum 10 percent evaluation under 
Diagnostic Code 6000 as the medical evidence consistently 
demonstrates active pathology of uveitis, however, 
entitlement to a higher initial evaluation for this period 
has not been demonstrated.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6000, 6080, Table V.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for the eye disability 
for the period from August 6, 1991 to April 15, 1999, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  

Evaluation of Eye Disability from April 16, 1999 to May 8, 
1999

From April 16, 1999 to May 8, 1999, the veteran's eye 
disability is evaluated as 20 percent disabling under 
Diagnostic Code 6080-6000.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6000, 6080 (2005).  

An April 1999 letter from Dr. C. of UWMC notes that the 
veteran was seen that month for pain, photophobia, and 
decreased visual acuity in the right eye and that she had not 
been seen since June 1998.  Examination revealed visual 
acuity of 20/60 on the right and 20/25 on the left.  The 
veteran had pupillary block glaucoma in the right eye which 
was treated with a laser peripheral iridotomy.  Days later, 
the veteran returned with visual acuity of 20/80.  The report 
does not indicate which eye had this level of vision, but 
presumably the right as that was the eye treated and 
examination revealed a patent peripheral iridotomy in the 
right eye with some posterior subcapsular cataract.  

The medical evidence does not demonstrate entitlement to an 
evaluation in excess of 20 percent for this period.  The 
highest level of impaired vision during this period is 20/80 
in the right and 20/25 in the left.  As Table V does not 
include acuity of either 20/80 or 20/25, the veteran will be 
rated as able to read at the next scheduled step in each eye, 
that is, 20/100 and 20/40.  38 C.F.R. § 4.83.  Combining 
these findings under Table V yields a 10 percent evaluation 
under Diagnostic Code 6079.  38 C.F.R. § 4.84a, Diagnostic 
Code 6079.  

Combining the 10 percent evaluation for impaired visual 
acuity under Diagnostic Code 6079 with the 10 percent 
evaluation for continuance of active pathology under 
Diagnostic Code 6000 yields a combined rating of 20 percent 
for the veteran's eye disability.  38 C.F.R. §§ 4.25, 4.84a, 
Diagnostic Codes 6000, 6079.  

As the evidence does not demonstrate impairment greater than 
visual acuity of 20/80 and 20/25, entitlement to a higher 
evaluation on the basis of impairment of visual acuity is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6071-6079.  

Further, the medical evidence for this period does not 
include findings of field of vision loss as described in 
38 C.F.R. § 4.76 and so evaluation on the basis of loss of 
field of vision is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  

While the medical evidence from April 1999 includes a finding 
of a cataract, this is preoperative and is thus rated on the 
basis of impairment of vision which, as discussed above, 
yields no more than a 20 percent evaluation for this period.  
Thus, a higher evaluation on the basis of the right eye 
cataract is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6027, 6028.  

A higher evaluation of 100 percent is warranted for 
congestive or inflammatory glaucoma with frequent attacks of 
considerable duration, during continuance of actual total 
disability.  While the treatment records for this period 
include a diagnosis of glaucoma, there is no indication that 
this is congestive or inflammatory in nature, or that the 
veteran experienced frequent attacks of considerable 
duration.  Thus, entitlement to an increased evaluation on 
the basis of glaucoma is not warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6012.  

Higher evaluations are also available under the diagnostic 
codes evaluating tuberculosis of the eye, malignant new 
growths of the eyeball, active chronic trachomatous 
conjunctivitis, and aphakia, however, none of these 
conditions have been demonstrated in the record during this 
period and, thus, a higher evaluation under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6014, 
6017, 6029.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for the eye disability 
for the period from April 16, 1999 to May 8, 1999, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  

Evaluation of Eye Disability from May 9, 1999 to June 27, 
1999

From May 9, 1999 to July 18, 1999 the veteran's eye 
disability is evaluated as 30 percent disabling under 
Diagnostic Code 6080-6000.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6000, 6080 (2005).

In May 1999 the veteran presented at UWMC with visual acuity 
of 20/200 and 20/40.  In June 1999 visual acuity was measured 
to be 20/200 and 20/25-2 and then, later in the month, 20/100 
and 20/30-3.  These treatment records also include findings 
of chronic uveitis, uveitic glaucoma, and posterior 
subcapsular cataract.  In June 1999 Dr. C. performed a 
surgical clear corneal peripheral iridectomy of the right 
eye.  

This medical evidence does not satisfy the requirements for 
an evaluation in excess of 30 percent for this period.  
Visual field measurements in accordance with 38 C.F.R. § 4.76 
were not made, thus, evaluation under Diagnostic Code 6080 is 
not warranted.  The highest levels of impairment of visual 
acuity, 20/200 and 20/40, when combined in Table V, yield an 
evaluation of 20 percent.  38 C.F.R. § 4.84a, Diagnostic Code 
6077.  Because uveitis continued to demonstrate active 
pathology during this period, this 20 percent is combined 
with an additional 10 percent, for a combined rating of 30 
percent.  38 C.F.R. §§ 4.25, 4.84a, Diagnostic Codes 6000, 
6077.  

As the medical evidence does not reveal any visual impairment 
more severe than 20/200 and 20/40, a higher evaluation on the 
basis of central visual acuity impairment is not warranted.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079.  

While uveitic glaucoma was noted during this period, there is 
no evidence that the veteran's glaucoma was congestive or 
inflammatory, with frequent attacks of considerable duration.  
Therefore, an evaluation in excess of 30 percent on the basis 
of glaucoma is not warranted.  38 C.F.R. § 4.84a, Diagnostic 
Code 6012.  

Evaluations in excess of 30 percent are also available under 
the diagnostic codes evaluating tuberculosis of the eye and 
malignant new growths of the eyeball, however, neither of 
these conditions have been demonstrated in the record during 
this period and, thus, a higher evaluation under either of 
the diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6014.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 30 percent for the eye disability 
for the period from May 9, 1999 to June 27, 1999, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21.  

Evaluation of Eye Disability since June 28, 1999

On June 28, 1999, the veteran underwent a surgical clear 
corneal peripheral iridectomy of the right eye by Dr. C. at 
UWMC.  

On VA examination in July 1999 the veteran complained of 
recurrent pain in both eyes, primarily in the right eye, and 
decreased visual acuity, more in the right than the left.  
Examination revealed best corrected visual acuity to be 
20/200 in the right eye and 20/40 in the left eye.  There 
were posterior subcapsular cataracts involving the right eye 
as well as nuclear sclerosis.  Goldmann visual field testing 
was performed and found to be of normal size with the left 
eye of III-4E target and the right eye less than 10 degrees 
of the central field to the III-4E.  There was no evidence of 
diplopia.  

In a September 1999 addendum, the examiner clarified the 
visual field loss by reporting that the right eye had a loss 
of 456 degrees, with a remaining field of 44 degrees.  
Dividing this result by 8 yields and average contraction of 6 
degrees in the right eye, which is rated as visual acuity of 
20/200 or 6/60 according to Diagnostic Code 6080.  The 
examiner added that the left eye had a loss of 40 degrees, 
with a remaining field of 460 degrees.  Dividing this result 
by 8 yields an average contraction of 58 degrees, which is 
rated as visual acuity of 20/50 or 6/15 according to 
Diagnostic Code 6080.  38 C.F.R. §§ 4.76, 4.76a, 4.84a, 
Diagnostic Code 6080. 

In her September 1999 notice of disagreement (NOD), the 
veteran reported that her glaucoma was active and resulted in 
near constant pain which, more often than not, was so severe 
that she was incapacitated.   

UWMC treatment records from May 1998 to April 2005 reflect 
ongoing treatment for eye problems, including uveitis, 
uveitic glaucoma, impaired vision, iritis, and episodes of 
bilateral vision loss.  

At her hearing in February 2001 the veteran reported chronic 
eye pain, that she used eye drops every 3 to 4 hours, and 
that she believed her glaucoma should be taken into 
consideration when rating the eye disability.  She also 
reported having cataracts and needing steroid injections in 
her eyes.  She testified that her vision had a constant haze 
and that she had very little night vision.  The veteran also 
reported episodes of her vision shimmering and then shutting 
down.  

The veteran underwent another VA eye examination on January 
17, 2002.  She complained of episodes of sharp pain and 
irritation in both eyes, with headaches and increased light 
sensitivity.  Examination revealed visual acuity of 20/70-2 
in the right eye and 20/50-2 in the left eye.  Confrontation 
visual field testing was normal in both eyes.  The impression 
was sarcoid uveitis with recurrence in both eyes, requiring 
chronic local treatment which includes eyedrops and 
subconjunctival retrobulbar injections, with a history of 
treatment for secondary glaucoma in the right eye with good 
intraocular pressures in both eyes, currently, and early 
cataract in both eyes.  

In February 2002 the examiner added in an addendum that 
visual field testing was performed that month which revealed 
constriction of the visual field to central 20 to 25 degrees 
in the right eye and central 25 to 30 degrees in the left 
eye.  

In March 2002, the results of the July 1999 and January 2002 
VA examinations were referred to the Director, Compensation 
and Pension Service.  In a May 2002 response, the Director 
found that the veteran was entitled to a 60 percent 
evaluation for loss of visual efficiency with constriction of 
visual fields in the right eye based on the findings of the 
July 19, 1999 VA examination, and that she was entitled to an 
80 percent evaluation on the basis of constriction of visual 
fields in both eyes based on the January 17, 2002 VA 
examination.  The Director noted that these were 
extraschedular evaluations under 38 C.F.R. § 3.321(b).  

In a letter received at the RO in August 2002, the veteran 
stated that she believed her eye disability warranted a 100 
percent evaluation on the basis of glaucoma.  

At her Central Office hearing in July 2004 the veteran 
reported that she saw her ophthalmologist monthly and 
continued to receive injections every 4 to 6 months.  She 
stated that she believed that glaucoma and uveitis should be 
separately evaluated.  

In a November 2004 letter, the veteran's ophthalmologist, Dr. 
C., stated that the veteran had a history of chronic 
iridocyclitis in both eyes resulting from sarcoidosis and 
that she underwent numerous laser iridotomies due to acute 
angle closure glaucoma and, ultimately, surgical peripheral 
iridectomy in the right eye in June 1999.  He stated that, 
since that time, she had not had a recurrence of the acute 
glaucoma; however, she continued to require eyedrops for 
uveitic/inflammatory glaucoma.  He stated that the veteran 
also required corticosteroid injections and that she had 
posterior subcapsular cataract, but that extraction was 
awaiting a sufficient period of control of the iridocyclitis.  

In March 2005 Dr. C. performed a surgical iridectomy on the 
veteran's left eye due to uveitic glaucoma.  

At VA eye examination in April 2005 the veteran had vision of 
20/200 in the right and 20/400 in the left.  Confrontation 
fields were full in both eyes.  The report reflects that the 
veteran left before the examination could be completed.  At a 
follow-up visit in August 2005 the VA examination was 
completed.  The examiner reviewed the veteran's file and 
found that she had chronic uveitis since 1987 with several 
flare-ups each year since that time.  These episodes lasted 
for 1 or 2 months and included vision loss, pain, and 
photophobia.  The examiner described these episodes as very 
disabling.  Central vision remained relatively good through 
1999.  However, he added that the veteran's current vision 
loss was bad enough to make her legally blind.  Another VA 
examiner who reviewed the claims file in August 2005 noted 
the history of pupillary block glaucoma secondary to 360 
posterior synechiae.  

Resolving all doubt in favor of the veteran, the Board finds 
that a 100 percent evaluation for inflammatory glaucoma is 
warranted from June 28, 1999.  In his November 2004 letter, 
Dr. C. described inflammatory glaucoma requiring ongoing 
treatment since that time, and the August 2005 VA examiner 
noted that the veteran's condition resulted in very disabling 
flare-ups lasting 1 or 2 months several times a year.  The 
Board finds that these flare-ups constitute frequent attacks 
of considerable duration as required for a 100 percent 
evaluation for inflammatory glaucoma.  38 C.F.R. § 4.84a, 
Diagnostic Code 6012. 

While at her Central Office hearing, the veteran requested 
that her eye disability be rated separately for both uveitis 
and glaucoma, the Board finds that such rating would 
constitute pyramiding in violation of 38 C.F.R. § 4.14.  In 
this regard, glaucoma has consistently been described as 
uveitic and as part of the overall eye disability resulting 
from the veteran's sarcoidosis.  Thus, the Board finds that 
the veteran's eye disability should be rated as 100 percent 
disabling on the basis of inflammatory glaucoma, effective 
June 28, 1999, under Diagnostic Code 6012, rather than 
Diagnostic Code 6080-6000 under which the disability is 
currently evaluated.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 10 percent evaluation reflects the 
highest degree of disability from August 6, 1991 to April 15, 
1999; that the 20 percent evaluation reflects the highest 
degree of disability from April 16, 1999 to May 8, 1999; that 
the 30 percent evaluation reflects the highest degree of 
disability from May 9, 1999 to June 27, 1999, and that the 
100 percent evaluation appropriately reflects the veteran's 
eye disability since June 28, 1999.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

While the veteran has undergone surgery on both her right and 
left eyes, her disability has not required frequent 
hospitalization.  While the veteran has missed some time from 
work and school due to her eye disability, the record 
reflects that she is currently employed, has completed a 
Master's degree during the pendency of the appeal, and is 
currently pursuing a doctorate.  Marked interference in 
employment has not been shown.  Thus, referral for an 
extraschedular evaluation is not warranted.    

III.  Chronic Fatigue

Despite the higher evaluations established throughout the 
appeal period, the veteran has not been awarded the highest 
possible evaluation.  As a result, she is presumed to be 
seeking the maximum possible evaluation and her claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Service connection for depression and fatigue was granted by 
rating decision in August 1999.  An October 2001 rating 
decision granted a separate noncompensable evaluation for 
chronic fatigue, effective in October 2001, and a November 
2001 rating decision granted a 20 percent evaluation for 
chronic fatigue from November 29, 1994 and a 60 percent 
evaluation from July 27, 1999.  

The veteran's chronic fatigue is evaluated under Diagnostic 
Code 6399-6354.  Diagnostic Code 6354, provides a 20 percent 
evaluation for chronic fatigue syndrome with debilitating 
fatigue with cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion) or a combination of 
other signs and symptoms which are nearly constant and 
restrict routine daily activities by less than 25 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least two but less than four 
weeks total duration per year.  A 40 percent evaluation is 
warranted for signs and symptoms which are nearly constant 
and restrict routine daily activities to 50 to 75 percent of 
the pre-illness level, or; which wax and wane, resulting in 
periods of incapacitation of at least four but less than six 
weeks total duration per year.  

A 60 percent evaluation is warranted for signs and symptoms 
which are nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least six weeks total duration per year.  
A 100 percent evaluation is warranted where the signs and 
symptoms are nearly constant and so severe as to restrict 
routine daily activities almost completely and which may 
occasionally preclude self-care.  For the purpose of 
evaluating this disability, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 
(2005).  

On VA examination in September 1991 the veteran complained of 
fatigue and running out of energy easily.  On VA examination 
in November 1993 the veteran reported shortness of breath and 
being unable to participate in any athletics or walk more 
than 2 or 3 blocks.  She did use a stationary bike for 5 
minutes 3 times a day and took care of her two young children 
at home.  On VA examination in September 1996 the examiner 
included in his assessment that the veteran had chronic 
fatiguability and shortness of breath, for which she used 
oxygen.  

VA outpatient treatment records from February 1992 to April 
1996 include complaints of increased fatigue, and a November 
1995 treatment report indicates that the veteran had missed 
some classes as a result of the fatigue.  

At VA mental status examination in July 1999 the veteran's 
affect was fatigued and depressed.  She reported that she 
worked for VA, but was thinking of resigning due to her 
deteriorating health.  She described fatigue and weakness 
resulting from her lung condition.  She stated that she 
napped for 1 to 1.5 hours after work and that she slept for 
approximately 7 hours a night.  The examiner gave a diagnosis 
of a depressive order due to a medical condition, 
sarcoidosis, and stated that her fatigue was inseparable from 
her depression.  

A July 28, 1999 letter from the veteran's physician stated 
that she required supplemental oxygen with exertional 
activities and that because of her severe disease she had 
reasons to become fatigued on a day to day basis.  He added 
that decreased levels of oxygen with activity lead to 
headache and fatigue, which were the veteran's predominant 
symptoms.  The physician recommended a medical leave of 
absence for a few months so she could be monitored and 
treated for her underlying lung problem.  An August 1999 
letter from the veteran's supervisor reflects that he 
recommended approval for her request for 12 weeks of leave 
without pay based on her physician's recommendation.  

A June 2000 letter from D.B., A.R.N.P. at UWMC stated that 
the veteran was experiencing significant fatigue related to 
her sarcoidosis and needed a 30 day leave from her 
employment.  A September 2000 letter from the veteran's 
physician stated that the veteran's pulmonary sarcoidosis 
resulted in fatigue and made the veteran short of breath and 
required her to use supplemental oxygen.  Outpatient 
treatment records from the UWMC include ongoing complaints of 
fatigue.  

At the February 2001 hearing, the veteran testified that she 
was fatigued due to decreased oxygenation.  VA examination in 
August 2001 noted that the veteran's record indicated chronic 
tiredness, headaches, and intermittent low grade fever 
related to sarcoidosis, but a diagnosis of chronic fatigue 
syndrome could not be made because a reason for the fatigue 
was present.  She had sleeping difficulties which complicated 
the fatigue.  

At the July 2004 hearing the veteran testified that she was 
always tired and that she withdrew from a couple of classes 
as a result of the fatigue.  A May 2004 letter from the 
veteran's physician verified that the veteran suffered from 
breathlessness and tired easily as a result of chronic 
sarcoidosis.  She was advised to reduce her activities due to 
the greater demands of work and school.  A UWMC treatment 
report from June 2004 reflects that the veteran remained very 
active physically and had just completed an internship and 
graduated with a Master's degree in social work.  

On VA examination in April 2005 the examiner found that the 
veteran did not have chronic fatigue, and if she did, it was 
of virtually no clinical significance.  The examiner noted 
that the veteran was not oxygen dependent and that the oxygen 
she was prescribed was used mostly during sleep.  The veteran 
reported that she exercised a few times a week, walking about 
three miles.  She also stated that she was in school pursuing 
her doctorate.  The examiner noted that the veteran was not 
short of breath upon walking some 30 meters from the waiting 
room, and gave a diagnosis of chronic fatigue not found.  

In a September 2005 letter the veteran stated that she was 
tired all the time and that while she did attend school, she 
had to miss time due to her chronic fatigue.  In regard to 
the April 2005 VA examination, she stated that the examiner 
only saw her once and that her treating physician's opinion 
should be given controlling weight.   

Analysis

The medical evidence prior to July 27, 1999 does not 
demonstrate entitlement to an evaluation in excess of 20 
percent.  During this period, the veteran experienced 
tiredness, shortness of breath, and required supplemental 
oxygen.  She had missed some classes as a result of fatigue, 
but she continued to work at VA, cared for her children, and 
was able to engage in some exercise.  

While the veteran's activities were certainly restricted 
during this period, this restriction did not rise to the 
level of 50 to 75 percent of pre-illness level, as the 
veteran was able to continue her education, maintain 
employment, and care for her family.  Further, there is no 
evidence that chronic fatigue required bed rest and treatment 
by a physician during this period, let alone for a minimum of 
four weeks per year.  Thus, the criteria for the next higher 
evaluation of 40 percent have not been met.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6354 (2005).  

The July 28, 1999 letter from the veteran's physician 
described the veteran's fatigue and recommended a few months 
of medical leave.  The veteran was subsequently approved for 
12 weeks of leave based on her medical condition.  This time 
away from work approximates the requirements of a minimum of 
six weeks of incapacitation as reflected in the 60 percent 
evaluation assigned for this period.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  

A higher evaluation of 100 percent has not been demonstrated 
since July 27, 1999 as the veteran's fatigue is not nearly 
constant and so severe as to restrict routine daily 
activities almost completely.  Despite the veteran's recent 
statement, in September 2005, that she is tired all the time, 
the evidence of record reflects that she has been able to 
complete a Master's degree, and is currently pursuing a 
doctorate while maintaining employment.  

These accomplishments also weigh against findings of 
cognitive impairments such as inability to concentrate, as a 
result of fatigue.  The April 2005 VA examiner also noted 
that the veteran did not have chronic fatigue.  

The veteran has argued that the opinion given at the most 
recent VA examination should not be afforded a great deal of 
weight as the examiner only saw the veteran on one occasion, 
and that her treating physician's opinion should be 
controlling.  While the Board may favor the opinion of one 
competent medical authority over another, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In any event, the veteran's treating physician described her 
as very active physically in June 2004.  

While the veteran complained of profound fatigue in November 
2004, her physician started her on antidepressants to improve 
sleep and symptoms of fatigue and by January 2005 she had 
reported that her sleep had markedly improved.  Objective 
examination on that date revealed her to be well developed, 
well nourished, and in no apparent distress.  

Therefore, in the absence of medical evidence that the 
veteran has experienced nearly constant signs and symptoms of 
fatigue since July 27, 1999, a rating in excess of 60 percent 
since that time is not warranted.  

The Board finds that the 20 percent evaluation reflects the 
highest degree of chronic fatigue prior to July 27, 1999 and 
that the 60 percent evaluation reflects the highest degree of 
chronic fatigue since that date.  Fenderson.  

Again, the record does not reflect frequent, let alone any, 
hospitalization for chronic fatigue since the grant of 
service connection, and marked interference with employment 
has not been shown.  Thus, referral for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.  

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 20 percent for chronic fatigue for 
the period prior to July 27, 1999 and for an evaluation in 
excess of 60 percent since that date, the reasonable doubt 
doctrine does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.  

IV.  Earlier Effective Date

In October 1998 the veteran filed a claim for service 
connection for depression as a result of her service 
connected sarcoidosis.  The August 1999 rating decision 
granted service connection for depression with a 
noncompensable evaluation from August 6, 1991 and a 50 
percent evaluation from October 15, 1998, the date of receipt 
of the veteran's claim for this condition.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  

In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

Although the veteran did not file a claim for depression 
until October 1998, the RO granted service connection from 
the day after separation from service on the basis of clear 
and unmistakable error in a November 1991 rating decision, 
which should have obtained the appropriate examination to 
evaluate all separate manifestations of sarcoidosis, 
including depression as evidenced in the service medical 
records.  Thus, the veteran's October 1998 claim will be 
treated as a claim for an increased evaluation of depression.  
Therefore, the only way that an effective date earlier than 
October 15, 1998 can be established for the 50 percent 
evaluation, will be if the evidence shows that a claim for 
increase was filed prior to October 15, 1998 or the increase 
to the 50 percent level was factually ascertainable within 
one year prior to October 15, 1998.  38 C.F.R. § 3.400(o).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant or her duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  38 C.F.R. § 3.155.  

Under some circumstances, the date of outpatient or hospital 
examination or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1). 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52, 695 (1996).  VA's General Counsel has held that, 
ordinarily, where a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  

If the statute or regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

Prior to November 7, 1996, depression was evaluated under the 
General Rating Formula for Psychoneurotic Disorders.  
According to this formula, a 50 percent evaluation is 
warranted when ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  

Effective November 7, 1996, depression is evaluated under the 
General Rating Formula for Mental Disorders.  

According to this formula, a 50 percent evaluation is 
warranted for depression with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2005).  

VA outpatient treatment records from April 1996 reflect that 
the veteran was seen by psychiatry as she had recently 
appeared depressed, lethargic, and less interested in child 
care.  She denied and gave no evidence of suicidality and had 
no thought disorder or cognitive impairment.  The assessment 
was rule out major depression, adjustment disorder due to 
major medical illness, pulmonary sarcoidosis.  A November 
1997 VA outpatient treatment report indicated that the 
veteran had much more energy since being started on an 
antidepressant.  

A June 2000 letter from the veteran's psychiatrist at the 
UWMC indicated that the veteran was first seen at the 
Psychiatry Center for depression secondary to chronic health 
problems in June 1999.  

At the February 2001 Travel Board hearing the veteran 
testified that she was treated for depression in service, 
sought treatment after service around 1993, and then filed a 
claim for service connection for depression in 1998.  

In a November 2001 letter, the veteran stated that a VA 
treatment note from May 1997 reflected the veteran's husband 
calling her physician to discuss her depression and 
recommendations for treatment.  The note, however, states 
only that her husband called, "to talk to Dr. M. about his 
wife...would not say what questions he had."  The note, thus, 
makes no mention of depression and cannot be construed as an 
informal claim for increase for that disability.  

Although there is evidence of depression prior to October 15, 
1998, as evidenced by the April 1996 VA treatment report and 
the fact that the veteran was prescribed antidepressants, 
these records do not indicate an increase in the level of 
disability to the 50 percent level.  

Specifically, at treatment in April 1996 the veteran was 
reluctant to endorse depression and described her mood as 
"just like anybody who has medical problems."  Further, the 
veteran has testified that she did not file a claim regarding 
depression until 1998.  Therefore, there is no evidence of a 
claim for increase, formal or informal, prior to October 15, 
1998.  38 C.F.R. §§ 3.155, 3.157.  

There is also no evidence which factually ascertains that the 
veteran's depression met the criteria for the 50 percent 
evaluation in the year prior to October 15, 1998.  38 C.F.R. 
§ 3.400(o).  

The only evidence of record reflects that the veteran was 
treated with antidepressants in the year prior to October 15, 
1998, but there is no indication that she experienced 
considerable social and occupational impairment or 
occupational and social impairment with reduced reliability 
and productivity.  

Thus, there is no evidence which factually ascertains that 
the veteran's depression increased to the 50 percent level in 
the year prior to October 15, 1998, and an earlier effective 
date for that increase is not warranted.  38 C.F.R. 
§§ 3.400(o), 4.130, Diagnostic Code 9434 (2005), 4.132, 
Diagnostic Code 9405 (1996).  



ORDER

Entitlement to an increased initial evaluation for an eye 
disability, evaluated as 10 percent disabling from August 6, 
1991, 20 percent disabling from April 16, 1999, 30 percent 
disabling from May 9, 1999, is denied; but entitlement to a 
100 percent evaluation for the veteran's eye disability is 
granted, effective June 28, 1999.    

Entitlement to an increased initial evaluation for chronic 
fatigue, evaluated as 20 percent disabling from November 29, 
1994 and 60 percent disabling from July 27, 1999 is denied.  

Entitlement to an effective date earlier than October 15, 
1998 for the grant of a 50 percent evaluation for depression 
is denied.  






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


